DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Specification paragraphs see Publication US 20200049383.


Response to Amendment
The amendment filed March 21, 2022 has been entered. Claims 1-9 and 18-19 remain pending in the application. Claims 10-17 are withdrawn. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the December 21, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASAYUKI KAKUTA (EP 1701112, hereinafter KAKUTA).
Regarding claim 1, KAKUTA (FIG. 18) discloses:
A refrigeration cycle apparatus (FIG. 18) comprising:
a first refrigerant circuit (6) including a first refrigerant, a first compressor (51), a first heat exchanger (3), a first refrigerant flow path of a second heat exchanger (13), a first expansion device (4), a third heat exchanger (5), and a first refrigerant flow path of a fourth heat exchanger (60); and
a second refrigerant circuit (14) including a second refrigerant, a second compressor (10), a fifth heat exchanger (11), a second expansion device (12), a second refrigerant flow path of the second heat exchanger (13), and a second refrigerant flow path of the fourth heat exchanger (60),
the flow path of the first refrigerant is through the first refrigerant circuit in order of the first compressor (51), the first heat exchanger (3), the first refrigerant flow path of the second heat exchanger (13), the first expansion device (4), the third heat exchanger (5), and the first refrigerant flow path of the fourth heat exchanger (60), the third heat exchanger (5) being connected directly to the first refrigerant flow path of the fourth heat exchanger (60),
the flow path of the second refrigerant is through the second refrigerant circuit in order of the second compressor (10), the fifth heat exchanger (11), the second expansion device (12), the second refrigerant flow path of the second heat exchanger (13), and the second refrigerant flow path of the fourth heat exchanger (60),
wherein
the first refrigerant flow path of the second heat exchanger (13) is located directly between a first inlet of the second heat exchanger and a first outlet of the second heat exchanger,
the second refrigerant flow path of the second heat exchanger (13) is located directly between a second inlet of the second heat exchanger and a second outlet of the second heat exchanger,
the first refrigerant flow path of the fourth heat exchanger (60) is located directly between a first inlet of the fourth heat exchanger and a first outlet of the fourth heat exchanger,
the second refrigerant flow path of the fourth heat exchanger (60) is located directly between a second inlet of the fourth heat exchanger and a second outlet of the fourth heat exchanger,
the first refrigerant that flows into the first refrigerant flow path of the second heat exchanger (13) is cooled with the second refrigerant that flows into the second refrigerant flow path of the second heat exchanger (13), and
the first refrigerant that flows from the third heat exchanger (5) … into the first refrigerant flow path of the fourth heat exchanger (60) is cooled with the second refrigerant that flows into the second refrigerant flow path of the fourth heat exchanger (60), and
wherein the third heat exchanger (5) is connected directly to the first expansion device (4).
KAKUTA (FIG. 18) is silent regarding the refrigerant flowing from the third heat exchanger directly into the first refrigerant path of the fourth heat exchanger. 
KAKUTA (¶ 85) states that Embodiment 11 (FIG. 18) is a modification of Embodiment 9 (FIG. 15). KAKUTA (¶ 94) states that the configurations of Embodiments 1-10 (FIGS. 1-17) and 12 (FIG. 20) are modifications of each other. KAKUTA (¶ 109) uses the heat exchanger 50 to radiate heat from refrigerant compressed by compressor 2. 
KAKUTA (FIG. 21) teaches dual flow heat exchanger (13) directly connected to the first expansion device (4) directly connected to the third heat exchanger (21) which (ignoring systems that do not affect thermal exchange (e.g. pipes, conduits, flow directing valves) as detailed in Applicant’s response) connects directly into compressor (2) then directly into the dual flow heat exchanger (60) teaching the claimed system without an intercooler. Dual compressor systems require more space, maintenance, and upfront cost than a single compressor systems. The removal of compressor 2 reduces upfront cost, maintenance, and system size and without dual compressors the intercooler 50 is also unnecessary. It has been held that the Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired, see MPEP 2144.04.II.A.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to remove the KAKUTA compressor 2 and heat exchanger 50 to reduce upfront cost, maintenance, and system size.

    PNG
    media_image1.png
    889
    1073
    media_image1.png
    Greyscale


Regarding claim 8, KAKUTA discloses the limitations of claim 1. KAKUTA (FIG. 18) additionally discloses:
…
the third heat exchanger (5) being connected directly to the first refrigerant flow path of the fourth heat exchanger (60)
…
KAKUTA (FIG. 18) may not explicitly disclose a bypass flow path connected between the third heat exchanger and the fourth heat exchanger and between the fourth heat exchanger and the first compressor.
KAKUTA (FIG. 21) additionally teaches:
a bypass (6B) configured to bypass the fourth heat exchanger (60), the bypass being provided at the first refrigerant circuit and connected to a refrigerant pipe (see refrigerant circuit 6) at an inlet side of the fourth heat exchanger (60) and a refrigerant pipe (see refrigerant circuit 6) at an outlet side of the fourth heat exchanger (60); and
a first flow-path control valve (¶¶ 82-84, ref. 52) provided at a flow path between the third heat exchanger (represented by 22) and the first refrigerant flow path of the fourth heat exchanger in the first refrigerant circuit, the bypass being connected with the first flow-path control valve, wherein
the first flow-path control valve includes a valve inlet connected to the third heat exchanger, a first valve outlet connected to the first refrigerant flow path of the fourth heat exchanger, and a second valve outlet connected to the bypass, and
the first flow-path control valve is selectively switchable between a first valve flow path through which the first refrigerant flows from the valve inlet to the first valve outlet and a second valve flow path through which the first refrigerant flows from the valve inlet to the second valve outlet.
KAKUTA (¶ 85) states that Embodiment 11 (FIG. 18) is a modification of Embodiment 9 (FIG. 15). KAKUTA (¶ 94) states that the configurations of Embodiments 1-10 (FIGS. 1-17) and 12 (FIG. 20) are modifications of each other. KAKUTA (¶ 95) states that Embodiment 13 (FIG. 21) is a modification of Embodiment 2 (FIG. 6). Thus suggesting, to one skilled in the art, that features of different KAKUTA embodiments are applicable to each other within the scope of KAKUTA. KAKUTA FIG. 21 has a bypass (6B) around heat exchanger (60). KAKUTA (¶ 95-97) employs bypass 6B to route fluid through or around heat exchanger 60 to alter coolant state variations with respect to the saturation curve to improve the coefficient of performance (COP) by suitably controlling the amount of heat-exchanging coolant, thus, using less energy with the same amount of refrigerant to condition the temperature.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KAKUTA (FIG. 18) with the teachings of KAKUTA (FIG. 21) to employ a bypass circuit to use less energy with the same amount of refrigerant to condition the temperature.

Regarding claim 18, KAKUTA discloses the limitations of claim 1. KAKUTA (¶ 39) recites that the “capacity of the cooling cycle in which the second coolant is used is approximately from one-tenth to one-fifth of the first-coolant cooling cycle” thus additionally disclosing:
wherein a cooling capacity of the second refrigerant circuit is less than a cooling capacity of the first refrigerant circuit.

Regarding claim 19, KAKUTA discloses the limitations of claim 1. KAKUTA (¶¶ 16-17 and FIG. 18) additionally discloses a heat exchanging controller 16 that controls coolant cooler 15 and second refrigerant circuit 14 (second cooling pipes), as controller 16, coolant cooler 15, and second refrigerant circuit 14 are not in fluid contact with the first refrigerant circuit 6 (coolant pipes), controller 16 can turn coolant cooler 15 and every component of second refrigerant circuit 14 on or off without turning first refrigerant circuit 6 off. As such, regarding limitations drawn to:
wherein the refrigeration cycle apparatus is configured to operate in a state where an evaporating temperature (FIG. 18) or a low pressure in the second refrigerant circuit is higher than an evaporating temperature or a low pressure in the first refrigerant circuit.
The "manner of operating the device does not differentiate apparatus from the prior art" and “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 1 above, and further in view of SHIGEO AOYAMA (foreign patent EP-2594867-A2, hereinafter AOYAMA).
Regarding claim 2, KAKUTA discloses the limitations of claim 1. KAKUTA may not explicitly disclose: wherein the fourth heat exchanger is configured to pass the first refrigerant in the first refrigerant flow path of the fourth heat exchanger in a direction opposite to a direction in which the second refrigerant passes through the second refrigerant flow path of the fourth heat exchanger.
Regarding claim 2, AOYAMA (¶¶ 18-26 and FIG. 1) teaches multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers which teach:
wherein
a fourth heat exchanger (22) is configured to pass a first refrigerant in a first refrigerant flow path of the fourth heat exchanger (22) in a direction opposite to a direction in which a second refrigerant passes through the second refrigerant flow path of the fourth heat exchanger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KAKUTA with the teachings of AOYAMA to include multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers.

Regarding claims 3 and 4, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat. However, KAKUTA may not explicitly teach the pressure sensor being located to detect a pressure on a low-pressure side of the second compressor; a first outlet-temperature sensor configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; and a controller configured to control the second refrigerant circuit based on the pressure detected by a pressure sensor and the outlet temperature detected by a first outlet-temperature sensor, more specifically the controller using the outputs of the pressure and temperature sensors to determine a degree a superheat in the second refrigerant circuit.
AOYAMA (¶¶ 11, 33-35, and 47, particularly ¶ 47: Col. 17, lines 3-8) teaches a refrigeration cycle apparatus having a sensor (62) on a second refrigerant circuit (3) located (FIG. 1) to detect a pressure on a low-pressure side of compressor (31), wherein the sensor measures superheat (61, 62) and utilizes this superheat via a controller (4) to control the second refrigerant circuit (3). AOYAMA does this for controlling the temperature of the refrigeration cycle apparatus hot water heater (¶¶ 33-34 and 47).
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to incorporate KAKUTA with the teachings of AOYAMA to modify the second circuit to include a superheat sensor located at the low-pressure side of the second compressor and outlet temperature of the fourth heat exchanger and corresponding control functions on the controller. Doing so would allow for the control of the temperature of the refrigeration cycle.


Regarding claims 5 and 6, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat.
However, KAKUTA may not explicitly teach an evaporating temperature sensor configured to detect an evaporating temperature in the second refrigerant circuit; -4-Attorney Docket No. 129A_746_TN a first outlet-temperature sensor configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; a controller configured to control the second refrigerant circuit based on the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor; wherein the controller is configured to calculate a degree of superheat in the second refrigerant circuit based on a difference between the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
Regarding claim 5, AOYAMA (¶¶ 6-8, 11, 14, 18-26, 28-30, 33-35, and 47, particularly ¶ 47: Col. 7, lines 8-18) teaches a refrigeration cycle apparatus having
an evaporating temperature sensor (53) configured to detect an evaporating temperature in the second refrigerant circuit (3); -4-Attorney Docket No. 129A_746_TN
a first outlet-temperature sensor (62) configured to detect an outlet temperature of the second refrigerant flow path of the fourth heat exchanger;
a controller (4) configured to control the second refrigerant circuit (3) based on the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
Regarding claim 6, AOYAMA (¶¶ 6-8, 11, 14, 18-26, 28-30, 33-35, and 47, particularly ¶ 47: Col. 7, lines 8-18) teaches a refrigeration cycle apparatus having
wherein the controller is configured to calculate a degree of superheat in the second refrigerant circuit based on a difference (¶ 47: Col. 7, lines 8-18) between the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
AOYAMA (¶¶ 33-34 and 47) measures and calculates the superheat to control the temperature of the refrigeration cycle apparatus hot water heater. AOYAMA (¶ 47: Col. 7, lines 3-18) teaches pressure and temperature sensor interchangeability and rearrangement of pressure and/or temperature sensors as needed for the calculation of superheat and control of the refrigeration cycle improve the energy-saving performance and tailor the system.
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of AOYAMA to incorporate temperature and superheat sensors that adjust the refrigeration cycle system to improve operation based on the superheat to control the temperature of the refrigeration cycle apparatus and enhance the energy-saving performance of the refrigeration circuits.

Regarding claim 7, with respect to the rejections of claims 3 and 4 above KAKUTA was modified by AOYAMA above to include all control functions necessary to control the second refrigeration circuit based on the determined superheat. As set forth in AOYAMA (¶¶ 30-46 and FIG. 4) to control the second refrigeration circuit, AOYAMA (¶¶ 30, 35-36, 40, and 45-46) includes the opening and closing of the expansion device (33) found on the second refrigeration circuit (3). As such, the combination of KAKUTA and AOYAMA teaches the elements required of claim 7. Furthermore, because superheat can only be a positive value the combination of KAKUTA and AOYAMA above necessarily discloses a superheat calculation value greater than or equal to zero.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 8 above, and further in view of NIKOLA TESLA (US-1329559-A, hereinafter TESLA).
Regarding claim 9, KAKUTA (FIGS. 17, 21, 23, and 25) discloses:
wherein
the first refrigerant circuit includes a second flow-path control valve (52) provided at the bypass, and
the second flow-path control valve is … a flow path between the first refrigerant flow path of the fourth heat exchanger and a refrigerant suction port of the first compressor (51) from flowing into the bypass.
KAKUTA may not explicitly disclose that the second flow-path control valve is configured to prevent the first refrigerant flowing in a flow path between the second refrigerant flow path of the fourth heat exchanger.
Regarding claim 9, TESLA (pg. 1, Right column, line 47 to Left column, line 62) teaches a valvular conduit or a check valve. TESLA employs the check valve to offer “virtually no resistance to the passage of the fluid in one direction” and to “constitute an almost impassable barrier to its flow in the opposite” direction.
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of TESLA to employ a check valve for the KAKUTA control valve to allow fluid to flow in one direction but not the other.


Response to Arguments
Applicant's arguments, see pages 12-18 filed March 21, 2022, with respect to the rejection(s) of claim(s) 1-9 and 18-19 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KAKUTA FIGS. 3 and 18.

Regarding page(s) 12-16, Applicant Argues that excluding connecting piping KAKUTA does not teach a dual flow heat exchanger directly connected to an expansion valve directly connected to heat exchanger directly connected to a dual flow heat exchanger. In response, it has been held that the Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired, see MPEP 2144.04.II.A. In the Instant case, removal of KAKUTA FIG. 18 compressor 2 and heat exchanger 50 provides a dual flow heat exchanger directly connected to an expansion device directly connected to the third heat exchanger, without the functionality of the missing compressor and heat exchanger, meeting the claimed limitation.
Regarding page(s) 8, claims 8, Applicant argues that nothing in KAKUTA discloses or suggests that evaporator 5 and compressor 2 could be removed from FIG. 18. In response, it has been held that the Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired, see MPEP 2144.04.II.A. In the Instant case, removal of KAKUTA FIG. 18 compressor 2 and heat exchanger 50 provides a dual flow heat exchanger directly connected to an expansion device directly connected to the third heat exchanger, without the functionality of the missing compressor and heat exchanger, meeting the claimed limitation.


Conclusion
TSUBONE (US-20060032623-A1) teaches a(n): AIR CONDITIONING APPARATUS.
FUJITA (US-20190309964-A1) teaches a(n): HUMIDIFICATION DEVICE.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763